Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 09/14/2021 is acknowledged. 
The rejection of claims 2, 6, 11-15 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
Claims 1-2, 6, 9-10, 15-16, 19 are amended.
Claims 20-25 have been newly added.
Claims 11-14 and 18 are cancelled. 
Claims 1-10, 15-17 and 19-25 are being considered on the merits.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation, and the claims also recite “preferably or more preferably” which is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 15-17 and 19-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chibeu et al. (Int. J. Food Microbiol. 167: 208-214 (2013), hereinafter R1) in view of Burnett et al. (US 2009/0246336, hereinafter R2)

Amended claim 1 is limited to a method of controlling bacterial contamination of a food product by administering an effective amount of a bacteriophage and an effective amount of an acetic acid in a buffered aqueous solution to reduce the number of bacteria in said food product.  
Claims 1, 2, 3, 4, 5, 6, 7, 8, 23 - R1 discloses the effectiveness of the commercially available anti-listeria phage preparation LISTEX P100 in reducing Listeria monocytogenes on ready-to-eat (RTE) roast beef and cooked turkey in the presence or absence of the chemical antimicrobials potassium lactate and sodium diacetate. 

LISTEX P100 is effective during incubation at 4C with initial reduction of L. monocytogenes of 2.1 log CFU/cm^2 and 1.7 log CFU/cm^2; respectively for cooked turkey and roast beef without chemical antimicrobials. The study shows that LISTEX P100 causes an initial reduction of L. monocytogenes numbers and can be an enhancement to the safety of RTE meats when used in combination with chemical antimicrobials. (Abstract). 
Claim 24 - R1 discloses the use of Bacteriophage LISTEX P100 in SM butter. (Materials and methods). The same bacteriophage has been used in the instant case. 
Claim 16 -R1 discloses the use of 2.8% K-lactate in cooked turkey, 0.2% sodium diacetate in roast beef. The combination of salts used in roast beef is 2.8% lactate and 0.2% diacetate. (Materials and methods, Deli meats)
R1 discloses  Bacteriophage P100 in combination with lactate and diacetate to be the most effective treatment of RTE meats for controlling L. monocytogenes during 28 days of incubation. (Fig. 2, A, B).
R1 discloses that similar to the cooked turkey containing potassium lactate , in the roast beef containing potassium lactate and sodium diacetate, a significant additive effect were found between phage and antimicrobials as detected by their interaction in statistical analysis (analysis of variance). (page 212, 3.3. Growth of L. monocytogenes, par. 2, last sentence., page 213 Discussion, par. 2)
R1 discloses that during the 28-day storage period of the cooked turkey and roast beef samples, Bacteriophage LESTEX P100 was stable and the infective particle numbers remained the same as the initial numbers. (page 213, Discussion, par. 2)
R1 discloses that phages such as LISTEX P100 in the presence of chemical inhibitors potassium lactate and sodium diacetate provide an effective combination to improve the safety of roast been and cooked turkey contaminated with L. monocytogenes. (page 213, Conclusion)
Claims 9, 10 and 16 are limited to the method of application of the antimicrobial compositions comprising bacteriophage and chemical preservatives to the surface of food products by spraying the antimicrobial composition onto the surface of food products. 
R1 discloses the application of antimicrobial compositions to the surface of food products, however, R1 is silent to a spray process for applying the composition to the surface of food products. 
R2 discloses a method for reducing or preventing bacterial contamination in foods by applying a bacteriophage to any type of food product. (Abstract)
Claim 25 - R2 teaches of food applications of the bacteriophage that could include various methods including spraying the bacteriophage composition onto the surface of foods. [0050].
It is noted that new claims 20-21 are limited to a concentration range for acetate. Since R1 discloses diacetate (a combination of acetic acid and Na-acetate) as an effective chemical agent that enhances the effectiveness of bacteriophage against Listeria, optimizing concentrations of acetic acid and Na-acetate to be in the effective 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1’s method of application of the bacteriophage and chemical preservatives by spraying the compositions onto the surface of food products as motivated by R2. Furthermore, spraying of a composition including both the bacteriophage and the chemical preservatives and/or simultaneously spraying the bacteriophage and the chemical preservatives from two different nozzles would have been a modification of R2’s method; well within one’s ordinary skill in the art. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in applying the antimicrobial compositions onto the surface of food products. 
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive
	1.	Applicant has amended claim 1 to recite a mixture of acetic acid in a buffered aqueous solution and argues that the claimed method is a different method than the method of the primary reference.
	a.	Primary reference clearly discloses the use of sodium diacetate together with a bacteriophage for preservation of ready-to-eat (RTE) foods. As known in the art, sodium diacetate is a mixture of acetic acid and Na-acetate that releases acetic acid in aqueous media. Acetic acid and Na-acetate in an aqueous medium generate a buffer, therefore, since both acetic acid and Na-acetate are effective antimicrobial agents, 
	b.	The antimicrobial activity of bacteriophages against Listeria is well known. Applicant is referred to US 8,685,697 disclosing lytic activity against Listeria. Furthermore, the antimicrobial effect of acetic acid and/or salts thereof against Listeria is also known in the art. Applicant is referred to US 2011/0028550 (controlling Listeria using acetic acid and/or salts thereof). Therefore, combining the effects of two effective antimicrobial agents would have been suggested to one of ordinary skill in the art. However as mentioned supra, since all result effective variables are disclosed by the cited references, optimization of the best working concentrations of the effective agents would not have required undue experimentation.
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20110028550 discloses controlling Listeria using acetic acid and/or salts thereof.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791